Name: 96/596/EC: Commission Decision of 2 October 1996 amending Decision 92/452/EEC establishing lists of embryo collection teams and embryo production teams approved in third countries for export of bovine embryos to the Community (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  agricultural policy;  Asia and Oceania;  America;  natural and applied sciences;  means of agricultural production
 Date Published: 1996-10-16

 Avis juridique important|31996D059696/596/EC: Commission Decision of 2 October 1996 amending Decision 92/452/EEC establishing lists of embryo collection teams and embryo production teams approved in third countries for export of bovine embryos to the Community (Text with EEA relevance) Official Journal L 262 , 16/10/1996 P. 0015 - 0017COMMISSION DECISION of 2 October 1996 amending Decision 92/452/EEC establishing lists of embryo collection teams and embryo production teams approved in third countries for export of bovine embryos to the Community (Text with EEA relevance) (96/596/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 89/556/EEC of 25 September 1989 on animal health conditions governing intra-Community trade in, and imports from, third countries of embryos of domestic animals of the bovine species (1), as last amended by Decision 94/113/EC (2), and in particular Article 8 (1) thereof,Whereas Commission Decision 92/452/EEC (3) as last amended by Decision 96/312/EC (4) establishes lists of embryo collection teams and embryo production teams approved in third countries for export of bovine embryos to the Community;Whereas the competent authorities of New Zealand and the United States of America have forwarded amendments to their list of embryo collection teams; whereas guarantees regarding compliance with the requirements specified in Article 8 of Council Directive 89/556/EEC have been received by the Commission;Whereas it is now necessary to amend the list of approved teams as regards New Zealand and the United States of America;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 1. In part 2 of the Annex to Decision 92/452/EEC, in respect of New Zealand, the following team is added:>TABLE>2. In part 3 of the Annex to Decision 92/452/EEC, in respect of the United States of America:a) the following teams are added:>TABLE>b) the following team is deleted:>TABLE>c) the following teams:>TABLE>are respectively amended and become:>TABLE>Article 2 This Decision is addressed to the Member States.Done at Brussels, 2 October 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 302, 19. 10. 1989, p. 1.(2) OJ No L 53, 24. 2. 1994, p. 23.(3) OJ No L 250, 29. 8. 1992, p. 40.(4) OJ No L 118, 15. 5. 1996, p. 26.